Order, in so far as it grants motion to vacate and set aside warrant of attachment, reversed upon the law and the facts, with ten dollars costs and dis*762bursements, and motion denied, with ten dollars costs. In so far as it grants motion for leave to file affidavit nunc pro tunc, order affirmed, without costs. This action, being one to recover a sum of money only for alleged fraud or other wrongful act, comes within section 902 of the Civil Practice Act, under which plaintiff is entitled to a warrant of attachment. Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ., concur.